Name: Commission Regulation (EEC) No 207/87 of 23 January 1987 amending Regulation (EEC) No 3140/86 as regards the advance fixing of compensatory amounts and the transferability of licences issued under the invitation to tender for the levy on imports of maize and sorghum from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 87 Official Journal of the European Communities No L 22/25 COMMISSION REGULATION (EEC) No 207/87 of 23 January 1987 amending Regulation (EEC) No 3140/86 as regards the advance fixing of compensatory amounts and the transferability of licences issued under the invitation to tender for the levy on imports of maize and sorghum from third countries 1 . Article 2 is amended as follows : (a) The following sixth indent is added to paragraph 2 : '  advance fixing of the Spanish monetary compen ­ satory amount, in the event that the subsidy provided for in Commission Regulation (EEC) No 3593/86 (') has been applied for.'. (') OJ No L 334, 27. 11 . 1986, p. 21 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2913/86 of 16 September 1986 introducing a derogation to Regu: lation (EEC) No 2727/75 as regards the import levy appli ­ cable to certain quantities of maize and grain sorghum ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 3140/86 (2), as last amended by Regulation (EEC) No 49/87 (3), opened an invitation to tender for the levy on imports of maize and sorghum from third countries ; whereas it makes provision for the advance fixing of the monetary compen ­ satory amounts of the importing Member State and the non-transferability of licences ; Whereas these provisions should be relaxed by applying advance fixing of the monetary compensatory amounts at the time of the tender only to imports into Spain in respect of which the subsidy provided for in Commission Regulation (EEC) No 3593/86 (4) has been applied for and by allowing licences to be transferred ; Whereas measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (b) Paragraph 3 (b) is replaced by the following : '(b) it is accompanied by a written undertaking to lodge in respect , of the quantities awarded, within two days following receipt of notification pursuant to Article 4 (3) of the award of a contract, an application for advance fixing of an import levy equal to that indicated in the tender and an appli ­ cation for advance fixing of the Spanish monetary compensatory amount for any quantity in respect of which the subsidy provided for in Regulation (EEC) No 3593/86 has been accepted 2. Article 3 (3) is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the official Journal of the European Communities. It shall apply with effect from 15 December 1986. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3140/86 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 272, 24. 9 . 1986, p. 1 . 0 OJ No L 292, 16 . 10 . 1986, p. 27. 0 OJ No L 7, 9 . 1 . 1987, p. 14. (4) OJ No L 334, 27 . 11 . 1986, p . 21 .